department of the treasury internal_revenue_service te_ge eo mandatory review commerce street mc 4920-dal dallas tx tax_exempt_and_government_entities_division number release date legend org organization name xx date address address uil date date org address certified mail dear employer_identification_number person to contact identification_number contact telephone number in reply refer to te_ge review staff last day for filing a petition with tax_court june 20xx this is a final adverse determination that you do not qualify for exemption from income_tax under sec_501 of the internal_revenue_code i r c as an organization described in sec_501 internal_revenue_service recognition of your status as an organization described in sec_501 is revoked effective march 20xx our adverse determination is made for the following reason s you have not established you are operated exclusively for charitable educational scientific or religious purposes because you failed to comply with the irs’s requests for information to determine if you still qualify for tax exempt status under sec_501 contributions made to you are no longer deductible as charitable_contributions by donors for purposes of computing taxable_income for federal_income_tax purposes see revproc_82_39 1982_2_cb_759 for the rules concerning the deduction of contributions made to you between march 20xx and the date a public announcement such as publication in the internal_revenue_bulletin is made stating that contributions to you are no longer deductible you are required to file income_tax returns on form_1041 and for all years beginning after february 20xx returns for the years ending january 20xx january 20xx and january 20xx must be filed with this office within days from the date of this letter unless a request for an extension of time is granted send such returns to the following address tax returns for subsequent years are to be filed with the appropriate campus identified in the instructions for those returns if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment you may write to the tax_court at the following address the processing of income_tax returns and assessment of any taxes due will not be delayed because a petition for declaratory_judgment has been filed under sec_7428 the last day for filing a petition for declaratory_judgment is march 20xx if you have questions about this letter please write to the person whose name and address are shown on this letter if you write please attach a copy of this letter to help identify your account keep a copy for your records also please include your telephone number and the most convenient time for us to call so we can contact you if we need additional information you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate office located nearest you by calling or writing to internal_revenue_service taxpayer advocates office taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 this is a final revocation letter sincerely marsha a ramirez director eo examinations tax_exempt_and_government_entities_division department of the treasury internal_revenue_service mail stop p o box ogden ut legend org organization name xx date address address date taxpayer_identification_number org address form s 990-pf tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha ramirez director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f name of taxpayer tax identification_number year period ended explanation of items schedule number or exhibit february 20xx 20xx and 20xx form 886-a rev date org legend org organization name xyz state employee employee employee-2 employee xx date address address city city primary issue whether the org tax exempt status under sec_501 should be revoked because the organization failed to provide necessary information to complete an examination to ensure compliance with exemption requirements the organization failed to file the required returns for the above tax periods facts primary issue the ruling date the irs recognized exemption under sec_501 of the internal_revenue_code is august 19xx this examination came about as part of a project examining organization's that had not filed their forms 990pf attempts to obtain required forms 990pf and information to perform an examination of forms 990pf for the above tax periods the organization failed to respond to the correspondence sent by the service in the - - - summary of exhibit a- contact detail exhibit a provides copies of the internal_revenue_service correspondence to exempt_organization eo or power_of_attorney poa requesting that the exempt_organization file the form_990 for the tax periods ending february 20xx 20xx 20xx 09-13-xx - the irs initially contacted the organization as a compliance check requesting that the organization file the required return form 990pf for tax periods ending february 20xx 20xx and 20xx 11-02-xx - the irs sent day follow up letter certified again requesting the organization to file the required returns form 990pf this letter was mailed to the po box address along with the location address 12-06-xx - irs received certified receipt back from po box address signed indicating the organization received letter dated 12-06-xx - irs remailed the 10-day follow up letter to the location address 01-27-xx - irs agent sent organization initial examination letter-letter with request for information because no response or required returns were received during compliance check accurint and superpages com were researched for phone number no information available 03-15-xx - no response from organization irs agent mailed follow up letter certified to po box address and location address- which is listed on idrs 04-06-xx - irs agent received the letter back from location address as undeliverable agent still waiting for information concerning other letter that was sent certified to po box address department of the trea sec_4ury-internal revenue service catalog number 20810w _- page form 886-a publish no irs gov - - - - schedule number or exhibit explanation of items tax identification_number year period ended february 20xx 20xx and 20xx form 886-a rev date name of taxpayer org legend org organization name xyz state employee employee employee-2 employee xx date address address city city - - - - - - - it appears to have been 06-08-xx - irs agent received original letter back from po box address which showed the other box was marked on the outside of the envelope information on the envelope verified that three attempts were made in order to deliver the certified letter 09-20-xx- irs agent sent 10-day follow up letter to another address for organization which was found on the exempt determination system letter was sent certified 09-20-xx- form 4759-postal tracer was sent for address of address city xyz address address city xyz address and address city xyz 09-28-xx- irs agent received form_4759 back from united_states postal service showing the address of address city xyz it stated that organization was not known at address given 10-02-xx- irs agent received form_4759 back from united_states postal service showing the address of address city xyz it stated that organization was not known at address given form_4759 also received for address of address city xyz it stated mail is delivered to address given also a notation on form_4759 on boxholders street address was listed the address of address city xyz 10-05-xx- irs agent sent day follow up letter with copies of previous letters to address of address city xyz letter was sent certified and was signed for signed by a employee 11-29-xx- received 10-day letter back from exempt determination system address as unclaimed information on the envelope verified that three attempts were made in order to deliver the certified letter the organization has failed to provide response to our correspondence the organization has failed to provide the required form 990pf for the above tax periods the service was unable to obtain a telephone number for the organization or any other address the signed certified receipt that was received by the service on 12-06-xx was signed by employee-2 employee-2 has been determined to be the contact person for the organization sec_6033 of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe department of the trea sec_4ury-internal revenue service law primary issue catalog number 20810w form 886-a publish no irs gov page name of taxpayer tax identification_number year period ended explanation of items schedule number or exhibit february 20xx 20xx and 20xx form 886-a rev date org legend org organization name xyz state employee employee employee-2 employee xx date address address city city sec_6001 of the code provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_1_6001-1 in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters ‘ required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 of the regulations states that the books_or_records required by this section shall be kept at all time available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 of the regulations provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which is was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax in accordance with the above-cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to publish no irs gov department of the trea sec_4ury-internal revenue service government’s position primary issue catalog number 20810w _- page form 886-a explanation of items name of taxpayer tax identification_number year period ended form 886-a rev date org schedule number or exhibit february 20xx 20xx and 20xx legend org organization name xyz state employee employee employee-2 employee xx date address address city city the filing of a complete and accurate annual information and other required federal tax forms the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax and the availability of these records for inspection by authorized internal revenue officers or employees the organization failed item to file a complete and accurate annual information_return by failing to file their form 990pf and failed item to make available the records for inspection by authorized internal revenue officers or employees by refusing to provide the necessary information as requested and refusing to respond to the efforts of the service to obtain necessary information therefore item has also been failed in that it could not be determined to have been met conclusion primary issue taxpayer’s position primary issue it is the irs's position that the organization’s exempt status should be revoked based on according to revrul_59_95 1959_1_cb_627 as stated above the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status due to the lack of response the organization’s position is unknown if the organization wishes to have its position represented here they must submit a written_statement explaining their position the government concludes that org does not qualify for exemption from federal_income_tax under sec_501 as a result of this finding the organization’s exempt status is revoked effective march 20xx the organization will be subject_to the income_tax imposed by sec_11 and is required to file forms u s_corporation income_tax return for all tax periods ending after march 20xx department of the trea sec_4ury-internal revenue service catalog number 20810w form 886-a publish no irs gov page
